Exhibit 10.1
 
STOCKHOLDERS’ AGREEMENT
OF
HCA HOLDINGS, INC.
Dated as of March 9, 2011
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
ARTICLE I DEFINITIONS
    2  
SECTION 1.1. Definitions
    2  
SECTION 1.2. Construction
    4  
ARTICLE II CORPORATE GOVERNANCE
    5  
SECTION 2.1. Board of Directors
    5  
SECTION 2.2. Committees
    6  
SECTION 2.3. Consent Rights
    6  
SECTION 2.4. VCOC Rights
    7  
ARTICLE III GENERAL PROVISIONS
    7  
SECTION 3.1. Notices
    7  
SECTION 3.2. Amendment; Waiver
    10  
SECTION 3.3. Further Assurances
    10  
SECTION 3.4. Assignment
    10  
SECTION 3.5. Third Parties
    10  
SECTION 3.6. Governing Law
    10  
SECTION 3.7. Jurisdiction
    10  
SECTION 3.8. Specific Performance
    10  
SECTION 3.9. Entire Agreement
    11  
SECTION 3.10. Severability
    11  
SECTION 3.11. No Waiver
    11  
SECTION 3.12. Table of Contents, Headings and Captions
    11  
SECTION 3.13. Grant of Consent
    11  
SECTION 3.14. Counterparts
    12  
SECTION 3.15. Effectiveness
    12  
SECTION 3.16. No Recourse
    12  

i



--------------------------------------------------------------------------------



 



STOCKHOLDERS’ AGREEMENT
OF
HCA HOLDINGS, INC.
          This STOCKHOLDERS’ AGREEMENT (as the same may be amended, modified or
supplemented from time to time, the “Agreement”), dated as of March 9, 2011, is
entered into by and among HCA Holdings, Inc. (the “Company”), a Delaware
corporation, Hercules Holding II, LLC, a Delaware limited liability company
(“Parent”) and the other signatories hereto (each, an “Investor”).
R E C I T A L S:
          WHEREAS, as of the date of this Agreement, the Investor Groups (as
defined below), indirectly through Parent, own greater than a majority of the
outstanding shares of common stock, par value $0.01 per share (the “Common
Stock”), of the Company;
          WHEREAS, in connection with such ownership the Investor Groups and
other members have entered into the Amended and Restated Limited Liability
Company Agreement of Parent, dated as of November 17, 2006, as amended, modified
or supplemented from time to time (the “LLC Agreement”), setting forth certain
rights of the Investor Groups related to corporate governance and other matters
of Parent and the Company;
          WHEREAS, the Company is currently contemplating an underwritten
initial public offering (the “IPO”) of shares of its Common Stock; and
          WHEREAS, with respect to the Company on and following the date of
completion of the IPO (the “Closing Date”), the parties hereto now wish to
provide for certain corporate governance matters.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1. Definitions. Capitalized terms used herein shall have the
following meanings:
     “Affiliate” shall mean, with respect to any Person, an “affiliate” as
defined in Rule 405 of the regulations promulgated under the Securities Act.

2



--------------------------------------------------------------------------------



 



     “Agreement” shall have the meaning set forth in the Preamble.
     “Bain Group” shall mean Bain Capital Integral Investors 2006, LLC, BCIP
TCV, LLC and Bain Capital Hercules Investors, LLC and their Permitted
Transferees, in each case that from time to time directly or indirectly hold any
interest in the Company.
     “BAML Group” shall mean ML Global Private Equity Fund, L.P., Merrill Lynch
Ventures L.P. 2001, ML HCA Co-Invest, L.P. and their respective Permitted
Transferees, in each case, that from time to time hold any interest in the
Company.
     “beneficially own” shall have the meaning ascribed to such term in
Rule 13d-3 under the Exchange Act.
     “Board” shall mean the board of directors of the Company.
     “Closing Date” shall have the meaning set forth in the Recitals.
     “Common Stock” shall have the meaning set forth in the Recitals.
     “Company” shall have the meaning set forth in the Preamble.
     “Controlled Company” means a company that is a “controlled company” within
the meaning of such term under the New York Stock Exchange rules or the rules of
such other securities exchange on which shares of Common Stock are then listed.
     “Director” shall have the meaning set forth in Section 2.1(a).
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time, and the rules and regulations promulgated pursuant thereto.
     “Frist Group” shall mean any of the individuals or entities identified in
Exhibit A to the LLC Agreement, the Frist Foundation, the Frist Center for the
Visual Arts, the Ensworth School and their respective Permitted Transferees that
from time to time directly or indirectly hold any interest in the Company.
     “Group” shall mean “group”, as such term is used for purposes of Section
13(d) or 14(d) of the Exchange Act.
     “Independent Director” shall mean an individual that is independent within
the meaning of “independent director” under the New York Stock Exchange rules or
the rules of such other securities exchange on which shares of Common Stock are
then listed.
     “Investor” shall have the meaning set forth in the Preamble.
     “Investor Group” shall mean any Sponsor Group or the Frist Group.
     “IPO” shall have the meaning set forth in the Recitals.

3



--------------------------------------------------------------------------------



 



     “KKR Group” shall mean KKR Millennium Fund L.P., KKR PEI Investments, L.P.,
KKR 2006 Fund L.P., KKR Partners III, L.P., OPERF Co-Investment LLC, 8 North
America Investor L.P. and their respective Permitted Transferees, in each case,
that from time to time directly or indirectly hold any interest in the Company.
     “LLC Agreement” shall have the meaning set forth in the Recitals.
     “Parent” shall have the meaning set forth in the Preamble.
     “pecuniary interest” shall have the meaning ascribed to such term in
Rule 16a-1 under the Exchange Act.
     “Permitted Transferee” shall have the meaning set forth in the LLC
Agreement.
     “Person” shall mean any individual, corporation, partnership, trust, joint
stock company, business trust, unincorporated association, joint venture or
other entity of any nature whatsoever.
     “Requisite Consent” shall mean the consent of the Investor Groups having a
pecuniary interest over a majority of the shares of Common Stock over which the
Investor Groups then have a pecuniary interest, including at all times for so
long as there are at least two Sponsor Groups that each have a pecuniary
interest in at least 20% of the shares of Common Stock over which such Sponsor
Group has a pecuniary interest as of the date of this Agreement, the consent of
at least two of the Sponsor Groups and at any time as there is only one Sponsor
Group that has a pecuniary interest in at least 20% of the shares of Common
Stock over which such Sponsor Group has a pecuniary interest as of the date of
this Agreement, the consent of such Sponsor Group.
     “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time, and the rules and regulations promulgated pursuant thereto.
     “Sponsor Group” shall mean, as applicable, (i) the Bain Group, (ii) the KKR
Group and (iii) the BAML Group.
          SECTION 1.2. Construction. Whenever the context requires, the gender
of all words used in this Agreement includes the masculine, feminine and neuter
forms and the singular form of words shall include the plural and vice versa.
All references to Articles and Sections refer to articles and sections of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”. This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted. Any percentage set forth herein shall be
deemed to be automatically adjusted without any action on the part of any party
hereto to take into account any stock split, stock dividend or similar
transaction occurring after the date of this Agreement so that the rights
provided to the Investors shall continue to apply to the same extent such rights
would have applied absent such stock split, stock dividend or similar
transaction.

4



--------------------------------------------------------------------------------



 



ARTICLE II
CORPORATE GOVERNANCE
          SECTION 2.1. Board of Directors.
          (a) Effective as of the Closing Date, the Board shall be comprised of
fifteen members (each, a “Director”), of whom (i) three (3) shall be designees
of the Bain Group, (ii) three (3) shall be designees of the KKR Group,
(iii) three (3) shall be designees of the BAML Group, (iv) two (2) shall be
designees of the Frist Group, (v) one (1) shall be the Chief Executive Officer
of the Company, (vi) one (1) shall be the Chief Financial Officer of the Company
and (vii) two (2) shall be Independent Directors; provided that within one year
of the Closing Date, the Board shall be expanded to add an additional
Independent Director and each Investor Group shall take all action reasonably
necessary to increase the size of board to add such additional Independent
Director.
          (b) Following the Closing Date and until such time as the Company
ceases to be a Controlled Company, (i) each Sponsor Group shall have the right
(but not the obligation) pursuant to this Agreement to nominate to the Board,
three (3) Directors and (ii) the Frist Group shall have the right (but not the
obligation) pursuant to this Agreement to nominate to the Board two (2)
Directors. In the event that any Investor Group has nominated less than the
total number of designees that such Investor Group shall be entitled to nominate
pursuant to this Section 2.1(b) or Section 2.1(c), then such Investor Group
shall have the right, at any time, to nominate such additional designee(s) to
which it is entitled, in which case, the Directors shall take all necessary
corporate action to (x) increase the size of the Board as required to enable
such Investor Group to so nominate such additional designees and (y) designate
such additional designees nominated by such Investor Group to fill such newly
created vacancies.
          (c) Following such time that the Company ceases to be a Controlled
Company, (i) each Sponsor Group shall have the right (but not the obligation)
pursuant to this Agreement to nominate to the Board, three (3) Directors;
provided that at such time as a Sponsor Group ceases to have a pecuniary
interest in at least 10% of the outstanding shares of Common Stock, such Sponsor
Group shall only have the right (but not the obligation) pursuant to this
Agreement to nominate to the Board one (1) Director; provided further that a
Sponsor Group shall cease to have the right to nominate any Directors to the
Board pursuant to this Agreement at such time as such Sponsor Group ceases to
have a pecuniary interest in at least 3% of the outstanding shares of Common
Stock and (ii) the Frist Group shall have the right (but not the obligation)
pursuant to this Agreement to nominate to the Board two (2) Directors; provided
that the Frist Group shall cease to have the right to nominate any Directors to
the Board pursuant to this Agreement at such time as the Frist Group ceases to
have a pecuniary interest in at least 3% of the outstanding shares of Common
Stock. For so long as any Investor Group has the right to nominate a Director to
the Board pursuant to the preceding sentence, the Board shall not have a number
of Independent Directors that is greater than the minimum number necessary to
comply with applicable law, rule, regulation or listing standards (calculated by
assuming that each Investor Group that then has a right to nominate Director(s)
to the Board has exercised such right) unless the Investor Groups then entitled
to nominate one or more Director(s) (acting based

5



--------------------------------------------------------------------------------



 



on the Requisite Consent of such Investor Groups) have consented to a greater
number of Independent Directors.
          (d) In the event that a party hereto ceases to have the right to
designate a person to serve as a Director pursuant to this Section 2.1, such
party’s designee to the Board shall resign immediately or such party shall take
all action necessary to remove such designee.
          (e) Any Director designated by an Investor Group pursuant to
Section 2.1 may be removed (with or without cause) from time to time and at any
time by the applicable Investor Group upon notice to the Company, and may
otherwise only be removed for cause. Any replacement nominee may only be
nominated by the Investor Group who nominated the Director so removed.
          (f) In the event that a vacancy is created at any time by the death,
disability, retirement or resignation of any Director designated by an Investor
Group pursuant to this Section 2.1, the remaining Directors and the Company
shall cause the vacancy created thereby to be filled by a new designee of the
Investor Group who designated such Director as soon as possible, and the Company
hereby agrees to take, at any time and from time to time, all actions necessary
to accomplish the same.
          (g) The Company agrees to include in the slate of nominees recommended
by the Board the persons designated pursuant to this Section 2.1 and to use its
best efforts to cause the election of each such designee to the Board, including
nominating such individuals to be elected as Directors as provided herein.
          SECTION 2.2. Committees.
          (a) Until such time as the Company ceases to be a Controlled Company,
(i) each Investor Group shall have the right (but not the obligation) to
designate one member of each committee of the Board except to the extent that a
designee of the Investor Group is not permitted to serve on a committee under
applicable law, rule, regulation or listing standards and (ii) any additional
members of any committee shall be determined by the Board.
          (b) Following such time as the Company ceases to be a Controlled
Company, the composition of each committee of the Board shall be determined by
the Board, subject to compliance with applicable law, rule, regulation or
listing standards; provided that if the Board shall delegate substantially all
of its responsibility or authority to any committee then each Investor Group
shall have the right, but not the obligation, to designate one member to such
committee of the Board for so long as such Investor Group as the right to
nominate a Director pursuant to Section 2.1.
          SECTION 2.3. Consent Rights. For so long as Parent and/or the Investor
Groups beneficially own 35% or more of the then outstanding shares of Common
Stock, the following actions shall require the Requisite Consent, in addition to
the Board’s approval (or the approval of the requisite governing body of any
subsidiary of the Company):

6



--------------------------------------------------------------------------------



 



          (a) the Company entering into any merger, consolidation,
recapitalization, liquidation, or sale of the Company or all or substantially
all of the assets of the Company or consummation of a similar transaction
involving the Company (other than a merger, consolidation or similar transaction
between or among the Company and one or more direct or indirect wholly-owned
subsidiaries of the Company which transaction would not adversely impact the
rights of any Investor) or entering into any agreement providing therefor;
          (b) voluntarily initiating any liquidation, dissolution or winding up
of the Company or permitting the commencement of a proceeding for bankruptcy,
insolvency, receivership or similar action with respect to the Company or any of
its subsidiaries; or
          (c) the Company or its subsidiaries commencing or entering into, or
agreeing or otherwise committing to enter into, any business or operations other
than those businesses and operations of the same or similar nature to those
which are being conducted by the Company or its subsidiaries as of the date of
this Agreement.
          SECTION 2.4. VCOC Rights. The Company shall take any actions
reasonably requested by Parent in order for Parent to comply with its
obligations under Section 7.7 (VCOC Members; Information Rights) and Section 9.9
(VCOC Distributions) of the LLC Agreement.
ARTICLE III
GENERAL PROVISIONS
          SECTION 3.1. Notices All notices, requests or consents provided for or
required to be given hereunder shall be in writing and shall be deemed to be
duly given if personally delivered, faxed and confirmed, or mailed by certified
mail, return receipt requested, or nationally recognized overnight delivery
service with proof of receipt maintained, at the following addresses (or any
other address that any such party may designate by written notice to the other
parties):

         
 
  (i)   if to the Company:
 
       
 
      HCA Holdings, Inc.
 
       
 
      One Park Plaza
 
      Nashville, TN 37203
 
      Attention: John M. Franck II
 
      Fax: (615) 344-1600

7



--------------------------------------------------------------------------------



 



         
 
      with a copy (which shall not constitute notice) to:
 
       
 
      Simpson Thacher & Bartlett LLP
 
      425 Lexington Avenue
 
      New York, NY 10017
 
      Attention: Joseph Kaufman
 
      Fax: (212) 455-2502
 
       
 
  (ii)   if to Parent:
 
       
 
      c/o
 
       
 
      Bain Capital Integral Investors 2006, LLC
 
      c/o Bain Capital Partners, LLC
 
      111 Huntington Avenue
 
      Boston, MA 02199
 
      Attention: Chris Gordon
 
      Fax: (617) 516-2010
 
       
 
      c/o:
 
       
 
      Dr. Thomas F. Frist, Jr.
 
      3100 West End Ave., Suite 500
 
      Nashville, TN 37203
 
      Fax: (615) 385-9101
 
       
 
      c/o:
 
       
 
      KKR Millennium Fund, L.P.
 
      c/o Kohlberg Kravis Roberts & Co. L.P.
 
      2800 Sand Hill Road, Suite 200
 
      Menlo Park, CA 94025
 
      Attention: James C. Momtazee
 
      Fax: (650) 233-6584
 
       
 
      c/o:
 
       
 
      ML Global Private Equity Fund, L.P.
 
      c/o BAML Capital Partners
 
      Four World Financial Center, Floor 23
 
      New York, NY 10080
 
      Attention: Christopher Birosak
 
      Fax: (212) 449-1119

8



--------------------------------------------------------------------------------



 



         
 
  (iii)   if to the Bain Group:
 
       
 
      c/o:
 
       
 
      Bain Capital Integral Investors 2006, LLC
 
      c/o Bain Capital Partners, LLC
 
      111 Huntington Avenue
 
      Boston, MA 02199
 
      Attention: Chris Gordon
 
      Fax: (617) 516-2010
 
       
 
  (iv)   if to Frisco Inc.:
 
       
 
      Dr. Thomas F. Frist, Jr.
 
      3100 West End Ave., Suite 500
 
      Nashville, TN 37203
 
      Fax: (615) 385-9101
 
       
 
  (v)   if to the KKR Group:
 
       
 
      KKR Millennium Fund, L.P.
 
      c/o Kohlberg Kravis Roberts & Co. L.P.
 
      2800 Sand Hill Road, Suite 200
 
      Menlo Park, CA 94025
 
      Attention: James C. Momtazee
 
      Fax: (650) 233-6584
 
       
 
  (vi)   if to the BAML Group:
 
       
 
      ML Global Private Equity Fund, L.P.
 
      c/o BAML Capital Partners
 
      Four World Financial Center, Floor 23
 
      New York, NY 10080
 
      Attention: Christopher Birosak
 
      Fax: (212) 449-1119

          Any such notice shall, if delivered personally, be deemed received
upon delivery; shall, if delivered by fax, be deemed received on the first
business day following confirmation; shall, if delivered by nationally
recognized overnight delivery service, be deemed received the first business day
after being sent; and shall, if delivered by mail, be deemed received upon the
earlier of actual receipt thereof or five (5) business days after the date of
deposit in the United States mail.
          (b) Whenever any notice is required to be given by law or this
Agreement, a written waiver thereof, signed by the Person entitled to notice,
whether before or after the time stated therein, shall be deemed equivalent to
the giving of such notice.

9



--------------------------------------------------------------------------------



 



          SECTION 3.2. Amendment; Waiver. This Agreement may be amended,
supplemented or otherwise modified only by a written instrument executed by the
Company, Parent and Investors representing the Requisite Consent; provided
however that any amendment of this Agreement that would subject any Investor to
materially adverse differential treatment relative to the other Investors shall
require the agreement of the differentially treated Investor. No waiver by any
party of any of the provisions hereof will be effective unless explicitly set
forth in writing and executed by the party so waiving. The waiver by any party
hereto of a breach of any provision of this Agreement will not operate or be
construed as a waiver of any subsequent breach.
          SECTION 3.3. Further Assurances. The parties hereto will sign such
further documents, cause such meetings to be held, resolutions passed, exercise
their votes and do and perform and cause to be done such further acts and things
necessary, proper or advisable in order to give full effect to this Agreement
and every provision hereof. The Company shall not directly or indirectly take
any action that is intended to, or would reasonably be expected to result in,
Parent or any Investor being deprived of the rights contemplated by this
Agreement.
          SECTION 3.4. Assignment. This Agreement will inure to the benefit of
and be binding on the parties hereto and their respective successors, Permitted
Transferees and permitted assigns. Except in connection with a transfer made to
a Permitted Transferee in accordance with the terms of the LLC Agreement, this
Agreement may not be assigned without the express prior written consent of the
other parties hereto, and any attempted assignment, without such consents, will
be null and void.
          SECTION 3.5. Third Parties. This Agreement does not create any rights,
claims or benefits inuring to any person that is not a party hereto nor create
or establish any third party beneficiary hereto. Any rights provided to the
Frist Group hereunder may only be exercised by Frisco Inc. or its successor or
permitted assigns.
          SECTION 3.6. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.
          SECTION 3.7. Jurisdiction. In any judicial proceeding involving any
dispute, controversy or claim arising out of or relating to this Agreement, each
of the parties unconditionally accepts the non-exclusive jurisdiction and venue
of any United States District Court located in the State of Delaware, or of the
Court of Chancery of the State of Delaware, and the appellate courts to which
orders and judgments thereof may be appealed. In any such judicial proceeding,
the parties agree that in addition to any method for the service of process
permitted or required by such courts, to the fullest extent permitted by law,
service of process may be made by delivery provided pursuant to the directions
in Section 3.1. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT.
          SECTION 3.8. Specific Performance. Each party hereto acknowledges and
agrees that in the event of any breach of this Agreement by any of them, the
other parties hereto would be irreparably harmed and could not be made whole by
monetary damages. Each party

10



--------------------------------------------------------------------------------



 



accordingly agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate and that the parties, in addition to any
other remedy to which they may be entitled at law or in equity, shall be
entitled to specific performance of this Agreement without the posting of bond.
          SECTION 3.9. Entire Agreement. This Agreement, together with the LLC
Agreement, sets forth the entire understanding of the parties hereto with
respect to the subject matter hereof. Except for the LLC Agreement, there are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof or thereof other than those expressly set
forth herein and therein. This Agreement, together with the LLC Agreement,
supersedes all other prior agreements and understandings between the parties
with respect to such subject matter.
          SECTION 3.10. Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance or in any
jurisdiction, shall be held to be invalid or unenforceable to any extent,
(i) the remainder of this Agreement shall not be affected thereby, and each
other provision hereof shall be valid and enforceable to the fullest extent
permitted by law, (ii) as to such Person or circumstance or in such jurisdiction
such provision shall be reformed to be valid and enforceable to the fullest
extent permitted by law and (iii) the application of such provision to other
Persons or circumstances or in other jurisdictions shall not be affected
thereby.
          SECTION 3.11. No Waiver. Neither the failure nor delay on the part of
any party hereto to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
          SECTION 3.12. Table of Contents, Headings and Captions. The table of
contents, headings, subheadings and captions contained in this Agreement are
included for convenience of reference only, and in no way define, limit or
describe the scope of this Agreement or the intent of any provision hereof.
          SECTION 3.13. Grant of Consent. Any vote, consent or approval of a
Sponsor Group hereunder (including for purposes of determining whether the
Requisite Consent has been obtained) shall be deemed to be given with respect to
all members of a Sponsor Group if such vote, consent or approval is given by
members of such Sponsor Group having a pecuniary interest in a majority of the
shares of Common Stock over which all members of such Sponsor Group then have a
pecuniary interest. Any vote, consent or approval of the Frist Group (including
for purposes of determining whether the Requisite Consent has been obtained)
hereunder shall be deemed to be given with respect to all members of the Frist
Group if, and only if, such vote, consent or approval is given by Frisco Inc.

11



--------------------------------------------------------------------------------



 



          SECTION 3.14. Counterparts. This Agreement and any amendment hereto
may be signed in any number of separate counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one
Agreement (or amendment, as applicable).
          SECTION 3.15. Effectiveness This Agreement shall become effective upon
the Closing Date.
          SECTION 3.16. No Recourse. This Agreement may only be enforced
against, and any claims or cause of action that may be based upon, arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement may only be made against the entities that are expressly
identified as parties hereto and no past, present or future Affiliate, director,
officer, employee, incorporator, member, manager, partner, stockholder, agent,
attorney or representative of any party hereto shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby.
[Remainder of Page Intentionally Left Blank]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Stockholders’
Agreement to be duly executed as of the date first above written.

            HCA HOLDINGS, INC.
      By:   /s/ R. Milton Johnson       Name:   R. Milton Johnson       Title:  
President and Chief Financial Officer       HERCULES HOLDING II, LLC
      By:   /s/ William Janetschek       Name:   William Janetschek      
Title:   Director    

 



--------------------------------------------------------------------------------



 



                  KKR 2006 FUND L.P.    
 
           
 
  By:   KKR Associates 2006 L.P., its general partner    
 
           
 
  By:   KKR 2006 GP LLC, its general partner    
 
           
 
  By:   /s/ William Janetschek    
 
     
 
Name: William Janetschek  
 
      Title: Director    
 
                KKR MILLENNIUM FUND L.P.    
 
           
 
  By:   KKR Associates Millennium L.P., its general partner    
 
           
 
  By:   KKR Millennium GP LLC, its general partner    
 
           
 
  By:   /s/ William Janetschek    
 
     
 
Name: William Janetschek    
 
      Title: Director    
 
                KKR PEI INVESTMENTS, L.P.    
 
           
 
  By:   KKR PEI Associates, L.P., its general partner    
 
           
 
  By:   KKR PEI GP Limited, its general partner    
 
           
 
  By:   /s/ William Janetschek    
 
     
 
Name: William Janetschek    
 
      Title: Director    

 



--------------------------------------------------------------------------------



 



                  KKR PARTNERS III, L.P.    
 
           
 
  By:   KKR III GP LLC, its general partner    
 
           
 
  By:   /s/ William Janetschek    
 
     
 
Name: William Janetschek    
 
      Title: Director    
 
                OPERF CO-INVESTMENT LLC    
 
           
 
  By:   KKR Associates 2006 L.P., its manager    
 
           
 
  By:   KKR 2006 GP LLC, its general partner    
 
           
 
  By:   /s/ William Janetschek    
 
     
 
Name: William Janetschek    
 
      Title: Director    
 
                8 NORTH AMERICA INVESTOR L.P.    
 
           
 
  By:   KKR Associates 8 NA L.P., its general partner    
 
           
 
  By:   KKR 8 NA Limited, its general partner    
 
           
 
  By:   /s/ William Janetschek    
 
     
 
Name: William Janetschek    
 
      Title: Director    

 



--------------------------------------------------------------------------------



 



                  BAIN CAPITAL INTEGRAL INVESTORS 2006, LLC    
 
           
 
  By:   Bain Capital Investors, LLC, its administrative member    
 
           
 
  By:   /s/ Christopher Gordon    
 
     
 
Name: Christopher Gordon    
 
      Title: Managing Director    
 
                BCIP TCV, LLC    
 
           
 
  By:   Bain Capital Investors, LLC, its administrative member    
 
           
 
  By:   /s/ Christopher Gordon    
 
     
 
Name: Christopher Gordon    
 
      Title: Managing Director    
 
                BAIN CAPITAL HERCULES INVESTORS, LLC    
 
           
 
  By:   Bain Capital Investors, LLC, its administrative member    
 
           
 
  By:   /s/ Christopher Gordon    
 
     
 
Name: Christopher Gordon    
 
      Title: Managing Director    

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH VENTURES L.P. 2001    
 
           
 
  By:   Merrill Lynch Ventures, LLC, its general partner    
 
           
 
  By:   /s/ Christopher Birosak    
 
     
 
Name: Christopher Birosak    
 
      Title: Executive Vice President    
 
                ML GLOBAL PRIVATE EQUITY FUND, L.P.    
 
           
 
  By:   MLGPE LTD, its general partner    
 
           
 
  By:   /s/ Christopher Birosak    
 
     
 
Name: Christopher Birosak    
 
      Title: Executive Vice President    
 
                ML HCA CO-INVEST, L.P.    
 
           
 
  By:   ML HCA CO-INVEST LTD., its general partner    
 
           
 
  By:   /s/ Lisa P. McAlister    
 
     
 
Name: Lisa P. McAlister    
 
      Title: Director    

 



--------------------------------------------------------------------------------



 



                  FRISCO INC.    
 
           
 
  By:   /s/ Thomas F. Frist, Jr.    
 
     
 
Name: Dr. Thomas F. Frist, Jr.    
 
      Title: Authorized Person    

 